DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horie et al. (US 2019/0032653 A1; hereinafter Horie).
Regarding claim 1, Horie discloses an internal gear pump [1] comprising: an outer rotor [2] having internal teeth [2b]; an inner rotor [3] rotatably disposed inside the outer rotor [2] and having external teeth [3b] engaging with the internal teeth [2b], the external teeth [3b] being less in number by one than the internal teeth [2b], the inner rotor [3] and the outer rotor [2] defining a plurality of pump chambers [7] therebetween, the pump chambers [7] being configured to alternately repeat expansion and contraction; and a pump housing [4] including a holding recess [10] rotatably holding the outer rotor [2] and having a wall [16] on which an outer peripheral face (bottom face of outer rotor [2] in Figure 1) of the outer rotor [2] is to slide, an inlet [17] configured to take in a fluid into the pump chambers [7], an outlet [18] configured to discharge the fluid from the pump chambers [7], a case groove [27] provided on the wall [16] and configured to hold the fluid, and a joint groove [28] provided on an upper land face [30] that is defined between a trailing end of the inlet [17] and a leading end of the outlet [18] and on which the internal teeth [2b] and the external teeth [3b] are to slide, the joint groove [28] joining (i.e., putting or bringing into close association or relationship; coming into the company of) the outlet [18] and the case groove [27], wherein the outer rotor [2] further has rotor grooves (nine internal grooves/indentations in outer rotor [2] between teeth [2b]; see location of reference character [2a] in Figure 2 for location of one rotor groove) configured to join the respective pump chambers [7] to the case groove [27] (paragraphs 0030-0034, 0037-0040, 0042, 0062-0064, 0070-0071, and Figures 1-4).
Regarding claim 2, Horie discloses the internal gear pump according to claim 1, wherein the case groove [27] is configured to be brought into communication with any of the pump chambers [7] (see [7A]) having been brought out of communication with the inlet [17] (paragraphs 0045, 0063-0064, 0084-0085, and Figure 7).
Regarding claims 3-4, Horie discloses the internal gear pump according to claims 1-2, wherein a trailing end of the case groove [27] and the leading end of the outlet [18] are aligned on an identical radial line of the outer rotor [2] (paragraph 0064 and Figure 3; wherein a radial line exists that passes through a single point at the junction of the trailing end of the inner circumferential notch [27] and the leading end of the first discharge port [18]).
Regarding claims 9-12, Horie discloses the internal gear pump according to claims 1-4, wherein the rotor grooves nine internal grooves/indentations in outer rotor [2] between teeth [2b]; see location of reference character [2a] in Figure 2 for location of one rotor groove) extend in a radial direction of the outer rotor [2] (paragraphs 0032--0033 and Figures 1-2).

Allowable Subject Matter
Claims 5-8 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 5-8, Horie discloses the joint groove [28] being formed in the wall [16]; therefore the combinations including the joint groove extending from the leading end of the outlet toward the wall in the inventions as claimed is neither disclosed nor rendered obvious by the prior art.

Communication
The examiner contacted the applicant’s representative (see attached Interview Summary) to propose amending “a wall” in line 9 of claim 1 to a cylindrical wall to define over the prior art and place the application in condition for allowance.  The applicant’s representative declined the proposed amendment and requested an Office action instead.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Pippes et al. (US 2015/0267701 A1), Watanabe et al. (US 2002/0054822 A1), Rhein (US 2013/0315770 A1), and Eisenmann (US 2011/0038746 A1) which all disclose a state of the art for grooves in internal gear pumps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746